UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6635



JAMES OTIS KELLEY,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                            Respondent - Appellee.




                            No. 99-6666



JAMES OTIS KELLEY,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; US MARSHALS, Balti-
more, Maryland; UNITED STATES POSTAL SERVICE,
Arlington, Virginia; THE UNITED STATES ATTOR-
NEY GENERAL, Baltimore, Maryland; FEDERAL COR-
RECTIONAL INSTITUTION, BUTNER, NC,

                                           Defendants - Appellees.
Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard and James
C. Fox, District Judges. (CA-98-318-5-H, CA-98-319-5-F3)


Submitted:   July 8, 1999                 Decided:     July 15, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


No. 99-6635 affirmed and No. 99-6666 dismissed by unpublished per
curiam opinion.


James Otis Kelley, Appellant Pro Se. Rudolf A. Renfer, Jr., As-
sistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In No. 99-6635, James Otis Kelley appeals the district court’s

orders denying relief on his petition filed under 28 U.S.C.A. §

2241 (West 1994 & Supp. 1999).   We have reviewed the record and the

district court’s opinions and find no reversible error.      Accord-

ingly, we affirm on the reasoning of the district court. See Kelley

v. United States, No. CA-98-318-5-H (E.D.N.C. Nov. 4, 1998; Feb.

17, 1999).

     In No. 99-6666, Kelley appeals the district court’s dismissal

of his civil rights action.      We dismiss the appeal for lack of

jurisdiction because Kelley’s notice of appeal was not timely

filed.     In cases where the United States is a party, parties are

accorded sixty days after the entry of the district court’s final

judgment or order to note an appeal, see Fed. R. App. P. 4(a)(1),

unless the district court extends the appeal period under Fed. R.

App. P. 4(a)(5) or reopens the appeal period under Fed. R. App. P.

4(a)(6).     This appeal period is “mandatory and jurisdictional.”

Browder v. Director, Dep’t of Corrections, 434 U.S. 257, 264 (1978)

(quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

December 9, 1998.    Kelley’s notice of appeal was filed on March 30,

1999.    Because Kelley failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we dis-

miss the appeal.    We deny Kelley’s pending motion for general re-


                                   3
lief and dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                        No. 99-6635 -- AFFIRMED

                                        No. 99-6666 -- DISMISSED




                                4